Citation Nr: 0506165	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-18 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from August 1970 to 
January 1972.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim of 
entitlement to service connection for PTSD.  

Unfortunately, further development is required on the 
veteran's claim of entitlement to service connection for 
PTSD, before actually deciding this appeal.  So, for the 
reasons explained below, this claim is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.130.  See also Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, the veteran's lay statements alone may establish the 
occurrence of the claimed in-service stressor, in the absence 
of clear and convincing evidence to the contrary, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2003).  See also Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but his alleged stressor is not combat 
related, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other probative 
evidence supporting his allegations.  See Zarycki at 98.

A review of the official military documentation contained in 
the veteran's claims file is remarkable for evidence that he 
engaged in combat with the enemy during his service, as 
contemplated by VA regulations.  In this case, the veteran's 
service personnel records and Department of Defense Form 214 
show that he served as a light weapons infantryman and 
rifleman in Vietnam from January 1971 to November 1971.  His 
service records also show that he was awarded various medals, 
including the Army Commendation Medal (meritorious) and the 
Combat Infantryman Badge.  Thus, the Board concedes he had 
combat against enemy forces in Vietnam.  See VAOPGCPREC 12-99 
(Oct. 18, 1999).  Likewise, the Board concedes that the 
veteran's combat citations are "conclusive evidence" of 
participation in a stressful episode for purposes of his 
claim, unless contrary evidence is presented.  See VBA Manual 
21-1, Part VI, para. 11.38.b(1); see also West v. Brown, 7 
Vet. App. 70, 75 (1994) (receipt of certain military 
citations is evidence of participation in a stressful 
episode).

In addition, at his most recent VA examination, the veteran 
reported that he continued to be treated at the VA Medical 
Center (VAMC) in Clarksburg for his PTSD.  As VA has a duty 
to request all available and relevant records from Federal 
agencies, a search must be made for any additional VA medical 
records.  See 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").

Furthermore, the veteran also reported at his May 2002 and 
November 2003 VA examinations that he received counseling at 
the Morgantown, West Virginia and Saberton Vet Centers.  
Likewise, the veteran related that R. Bowman, M.D, treated 
him.  The Board acknowledges that a statement from Dr. Bowman 
was received by the RO in June 2003.  However, there is no 
evidence that the RO attempted to obtain any additional 
treatment records from Dr. Bowman or any of the relevant 
records from the Vet Centers.  

Even acknowledging the veteran had combat in Vietnam is not 
sufficient, in and of itself, to grant service connection.  
Rather, it is only sufficient to presume he experienced the 
combat stressors alleged.  And, as mentioned, there also must 
be medical evidence causally linking a current diagnosis of 
PTSD to one of the presumed combat stressors.  Such a cause-
and-effect relationship has not yet been established between 
the veteran's current symptoms and his military service, as 
the medical evidence currently of record is conflicting as to 
whether he even has PTSD.  See 38 C.F.R. § 3.304(f).  He has 
been assessed as having symptoms consistent with PTSD, 
however.  In this regard, the Board notes that VA medical 
records, dated in May and June 2003, indicate that he was 
given a provisional diagnosis of chronic PTSD, pending 
verification of a stressor - which the Board reiterates is 
now unnecessary since his combat citations are conclusive 
evidence of a valid stressor.

The veteran's therapists at the VA found that his diagnosis 
was supported by the Mississippi Scale for PTSD and 
endorsement of items on the "PTSD checklist", but did not 
elaborate on how the DSM-IV criteria and symptoms were met.  
Similarly, Dr. Bowman provided a diagnosis of PTSD with 
chronic depression, but also failed to elaborate what 
evidence of record supports this diagnosis.

On the other hand, the May 2002 and November 2003 VA 
examiners concluded the veteran did not meet the diagnostic 
criteria for PTSD and, instead, diagnosed him with a 
moderately severe major depressive disorder and a mild 
dysthymic disorder.  These examiners also found that his 
scores on the Mississippi Scale for Combat-Related PTSD and 
PTSD symptom checklist were inflated and suggestive of 
flagrant over-reporting and symptom fabrication, as he had 
stable employment functioning and marriage.  But the Board 
points out, as well, that these VA examiners also found that 
his combat stressors were not severe enough to be considered 
traumatic exposure - which, again, is not at issue since a 
stressor has been presumptively confirmed for DSM-IV 
purposes.  Nevertheless, it remains unclear exactly what 
psychiatric disorders the veteran has.  So he should be 
provided another VA psychiatric examination to obtain a 
medical opinion indicating whether he has PTSD that is 
causally or etiologically related to his service, including 
his confirmed combat exposure.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA, 
which have treated him for PTSD (the 
records of which are not already on 
file).  After he has signed the 
appropriate releases, those records 
should be obtained and associated with 
the other evidence in the claims file.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtained records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  Obtain the complete records of the 
veteran's treatment at the Clarksburg 
VAMC prior to May 2003 and from June 2003 
to the present.

3.  Schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not he has PTSD 
related to his stressors coincident with 
his confirmed combat service in Vietnam.  
All necessary testing and evaluation 
needed to make this determination should 
be performed.  And to facilitate making 
this determination, the RO must inform 
the designated VA psychiatrist that the 
veteran's combat exposure in Vietnam 
already has been objectively confirmed 
and, as a result, should provide a copy 
of the summary of his presumed credible 
stressors in service.  In other words, 
the RO must instruct the VA examiner that 
the veteran's confirmed combat exposure 
during service is considered conclusive 
evidence that a reported stressor or 
traumatic event occurred coincident with 
this for purposes of determining his 
entitlement to service connection for 
PTSD.  Prior to the examination, the 
claims folder, including a copy of this 
remand, must be made available to the 
examiner for a review of the veteran's 
pertinent medical history.

If a PTSD diagnosis is deemed 
appropriate, the examiner should note the 
diagnostic criteria utilized to support 
the diagnosis under DSM-IV and should 
comment upon what specific symptoms are 
attributable to PTSD, as opposed to 
symptoms referable to any nonservice-
connected disabilities (whether mental 
and/or physical).  If it is not possible 
or feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.   

5.  The RO should then readjudicate the 
veteran's claim in light of any 
additional evidence obtained.  If the 
benefit sought is not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of him 
until he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




